Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 8/25/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-20

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims integrate the abstract idea into a practical application.  The closest prior art of record does not recite, based on a result of evaluating trust level information relating to a trust level associated with a first identity, determining, by a system comprising a processor, whether the trust level satisfies a first threshold trust level to facilitate determining whether to execute a transaction proposed between a first device associated with the first identity and a second device associated with a second identity, wherein the first threshold trust level is determined based on a first action attempted by the first device in connection with the transaction, and wherein the first threshold trust level is higher than a second threshold trust level associated with a second action determined to have a second risk level that is lower than a first risk level of the first action based on the first action involving a first request to obtain financial information associated with the second identity and the second action involving a second request to obtain non- financial information associated with the second identity; and creating, by the system, a trusted mesh network of devices, wherein respective devices of the trusted mesh network of devices are usable to perform respective sub- tasks of a task associated with the transaction based on respective trust levels associated with the respective devices being determined to satisfy a third threshold trust level associated with the transaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694